IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 

LESLIE BOYD,
Plaintiff,
: Civil Action
v. : No. 17-3195

CITY OF PHILADELPHIA, et al.,
Defendants.

 

DECLARATION OF DEPUTY WARDEN PATRICIA A. POWERS

1. Myname is Patricia A. Powers and I am currently a Deputy Warden and the Director
of the Policy and Audit Division for the Philadelphia Department of Prisons (hereinafter “PDP”).

2. I have worked in the Policy and Audit Division since 2010, and I have been
continuously employed by the PDP since October 25, 1993,

3. As a result of my position, I am familiar with general day-to-day operations at PDP
facilities, including general inmate medical services.

4. During the period of January 1, 2016 through March 31, 2016, PDP contracted with
Corizon Health, Inc. (“Corizon”) for the provision of general medical services to inmates,
including inmates at CFCF.,

5. As part of its contractual duties, Corizon providers were responsible for reviewing
inmate sick calls and scheduling inmate appointments with the appropriate Corizon providers, as
necessary.

6. As a further part of its contractual duties, Corizon providers were responsible for

determining what medical course of treatment, if any, to provide to an inmate.

EXHIBIT

A

 
7. As a result of my position, I am familiar with the PDP automated information
systems, including the database field that describes an inmate’s housing change summary, which
is maintained in the PDP automated information system called Lock &Track (“LAT”).

8. At the request of the Philadelphia Law Department, a search of the LAT housing
change summary was conducted regarding the plaintiff, Leslie Boyd, and I have reviewed the
results of this search. See Inmate Housing Change Summary of Inmate Leslie Boyd, DOB
12/06/1948, relevant portion attached as Exhibit A.

9. According to Exhibit A, the plaintiff entered CFCF, through Receiving, on December
31, 2015. Jd.

10. In addition to housing information, notes recorded by inmate Social Work Services
Managers at CFCF are stored in Lock & Track.

11. Based upon a review of the notes recorded by the Social Work Services Managers
assigned to plaintiff, Leslie Boyd, as maintained on Lock & Track, plaintiff met with an inmate
Social Work Services Manager named K. Thomas on February 3, 2016. See Inmate Social Worker
Notes from February 3, 2016, attached as Exhibit B.

12. K. Thomas recorded in the notes that on the date of the meeting — February 3, 2016
~- Plaintiff was utilizing a wheelchair. Jd.

13. Along with the above information, every grievance submitted by an inmate at CFCF
is logged in by the Deputy Warden for Administration of the facility in which the inmate is housed
into the LAT system.

14. Based upon a review of the grievances filed by plaintiff, Leslie Boyd, as maintained
on Lock & Track, plaintiff submitted a grievance on March 15, 2016 requesting a new wheel chair.

See Grievance submitted March 15, 2016, attached as Exhibit C.
15. The records indicate that the request was processed on March 17, 2016.
16. I certify that all the attached exhibits are true copies of official PDP inmate records

of Leslie Boyd, the plaintiff in this civil action.

Pursuant to 28 U.S.C. § 1746, I declare under penalty of perjury that the foregoing is true

and correct.

| 2| 14 19 Sedricin 0. Gwin
Date Patricia A. Powers

Deputy Warden/Director of Policy & Audit
Philadelphia Department of Prisons

 
Inmate Information —

 

 

BOYD LESLIE DOB 12/06/1948
Housing Change Summary —

| In MovelIn Out MoveQut Facility Unit Cell Bed

| MOVE 04/12/2016 PROGRAM 06/03/2016 DC PHSW $212-0 1

| MOVE 04/12/2016 MOVE 04/12/2016 DC PHSW TRANSF 01
TRANSFER 04/12/2016 MOVE 04/12/2016 DC RCVG B10 02
MOVE 03/27/2016 TRANSFER 04/12/2016 CFCF OPENWA ARIA-T 10
MOVE 03/27/2016 MOVE 03/27/2016 CFCF OPENWA TRANSF 01
MOVE 01/08/2016 MOVE 03/27/2016 CFCF C1iPOD1 13 1
MOVE 01/08/2016 MOVE 01/08/2016 CFCF C1POD1 TRANSF 03
MOVE 01/08/2016 MOVE 01/08/2016 CFCF B1iPOD2 TRANSF 32
MOVE 01/01/2016 MOVE 01/08/2016 CFCF B1POD2 08 1
MOVE 01/01/2016 MOVE 01/01/2016 CFCF B1POD2 TRANSF 27
LODGE 12/31/2015 MOVE 01/01/2016 CFCF RCVG B30 07
MOVE 02/13/2015 ELEC-MON 09/16/2015 PICC KUNIT RMO2 2
MOVE 02/13/2015 MOVE 02/13/2015 PICC KUNIT TRANSF 04
TRANSFER 02/13/2015 MOVE 02/13/2015 PICC RCVG 115 03

 

 

PgUp PgDn FQ rF10—— /F11 F12——
| sobaek H

R Lock&Track © 2002-2004 LockWorks LLC
13 04/14/2015 14:39 TULLER_M

Summary: IM was granted a te to A.Boyd(267)507-8536

14 04/17/2015 14:20 TULLER_M

Summary: IM requested an update on the Notary.Important documents.
15 06/15/2015 14:35 TULLER_M

Summary: 75 day/UAF f/u completed.Next review:09/08/2015

Leslie Boyd pp#402203,inmate states that he is okay

and that he is complinat with his medication treat-

ment plan.Legal status reviewed.06-15-2015

M.Tuller SWSMII

16 09/15/2015 10:26 TULLER_M

Summary: 75 day/UAF f/u completed.Next review:12/4/2015

Leslie Boyd pp#402203,inmate states that he is okay

and that he is compliant with his medication treat-

ment plan.IM informed SW that he was cleared for

house arrest;however,he waiting for an inspector to

come to his house first.Legal status reviewed.09-15-2015

M. Tuller, SWSMII

17 01/03/2016 17:45 THOMAS_KA

Summary: UAF done;5 alerts/0 seps;MED/MH hx;retired/disabilty; t/c
January 3, 2016 Boyd, Leslie PP# 402203

Five alerts and 0 separations noted. Intake completed. Rev'd chrgs but he is
not yet processed in the system. Updated emergency contact. Allowed t/c to
Kim 267.229.1177, whom answered.

I/m is a 67 y/o, AA male, single, 1 daughter 12/son 28 y/o. Denied any drug
usage.

Education: Has a 2nd grade education from Pierce Elementary School.
Employment: He is retired from the garment industry/disabled and collects SS.
Medical: Wears glasses, HBP, hernia disk, enlarged prostate. Prescribed meds.

Mental Health: Depression and prescribed Litium. No suicidal, homicidal or
ideation issues.

K.Thomas, SWSMII

18 01/07/2016 12:08 THOMAS KA

Summary: 5 dys F/U completed - Next scheduled interview 2/5/2016

January 7, 2016 Boyd, Leslie Pp# 402203

SWSM met with inmate to complete 5 day follow up. Inmate was calm

and cooperative during follow up. Inmate reports that he has no
suicidal/homicidal ideations at this time. Inmate reports no

problems on his unit at this time. Inmate reports that he has no

mental health or medical concerns at this time. SWSM contacted CMR twice to
inquire on the charges behind his incarceration but the telephone line was
busy. I/m then admitted he is currenlty on house arrest and needs to secure
another temporary residence before his HA can be reestablished again. He
attended crt on 1/6/16. T/c made to Kim @ 267.229.1177 & Ms. Sharon church
member @ 267.474.5203, whom both answered. Inmate is adjusting well at this
time.

K.Thomas, SWSMII

19 02/03/2016 09:28 STANFORD_T

Summary: inmate seen for 30 day. UAF, SDP, RAST. next f/u: 04/18/2016
02-03-2016 Boyd, Leslie C. pp# 402203
Inmate seen for 30 day follow up interview. the UAF and SDP were completed.
The Risk Screening Tool was completed, inmate scored a "Low" risk and no
correctional planning was indicated. Inmate is hopeful to be leaving at his
next court date (February 16th). Inmate has numerous health concerns including
high blood pressure and diabetes as well as a herniated disc. Inmate utilizes
a Wheelchair. Inmate tried call his friend Kim Hughes @ ph. 267-229-1177 but
it was not successful. Inmate did reach his friend Sharon @ ph. 267-474-5203
and spoke with her for a couple of minutes. No other issues or concerns were
discussed at this time.

T. Stanford swsm II

20 04/18/2016 14:34 CHRISTMAS _M

Summary: uaf 75 day fol up, six alerts, p/c to daughter
Leslie Boyd 402203

Inmate was discharged from open ward,currently housed in PHSW 112 inpatient
medical unit,Tx herniated disc,diabeties,confined to wheechhair,also being
followed by BHU, fol up sched 4/19/16,denied suicidal thoughts,appeared alert
stable.

I/m is scheduled for sentencing 5/13/16,p/c's granted to daughter Aisha 267-
979-2074,friend Kim Hughes 267-229-1177 at length.There were no further concerns

M.Christmas SW 4/18/16
21 05/06/2016 15:40 CHRISTMAS M
Summary: Fol up, p/c fr PD Ms Buck, discharge plan reviewed
22 05/16/2016 14:12 CHRISTMAS M
Summary: Follow up
Leslie Boyd 402203

Inmate is housed in PHSW 212 inpatient medical unit,sentenced 5/13/16,Sheriff
tol transport to Freedom House,MA compass application initiated.I/m is confined
to wheelchair at this time,receiving physical therapy.

M.Christmas SW 5/16/16

23 05/23/2016 14:46 TOMLIN_L

Summary: MIN PIAS CP51CR00028552015 submitted to SWS for review
24 05/25/2016 16:45 HALL_AR

Summary: PIAS CP51CR00028552015 FORWARD TO APPD & PD

25 05/26/2016 15:23 CHRISTMAS M

Summary: PC fr PD Ms Buck, i/m trans date to program confirmed
26 05/27/2016 12:57 CHRISTMAS M

Summary: Follow up,informed of trans date, consult staff Dr
Working...
12-DEC-2019 14:41
Philadelphia Prison System
Grievances

Inmate 402203 BOYD, LESLIE

Grievance G160947
Type MEDICAL
Status RESOLVED
SubType MEDICAL
Submitted 03/15/2016 00:00
Logged 03/15/2016 00:00
Facility CFCF
Location C1POD1
Occurred 02/29/2016 00:00
Processed 03/17/2016 13:11 by BRITTING_T

INMATE REQUESTING A NEW WHEEL CHAIR.

Page 1
